UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 16-1413


RETHA PIERCE,

                Plaintiff - Appellant,

          v.

OFF CHARLES BRYANT;    CHIEF    RANDY   RIZZO;   CHARLENE   TAYLOR;
JOSEPHINE ISOM,

                Defendants - Appellees,

          and

DONNELL THOMPSON; EARLENE EVANS WOODS; TRACY EDGE,

                Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Florence.      Bruce H. Hendricks, District
Judge. (4:14-cv-02927-BHH)


Submitted:   January 13, 2017               Decided:   January 30, 2017


Before WYNN and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Retha Pierce, Appellant Pro Se.    Charles J. Boykin, Kenneth A.
Davis, Shawn Davis Eubanks, BOYKIN DAVIS & SMILEY, LLC,
Columbia, South Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Retha Pierce appeals the district court’s order dismissing

her 42 U.S.C. § 1983 (2012) complaint with respect to Defendants

Bryant, Isom, Rizzo, and Taylor. ∗                    On appeal, we confine our

review to the issues raised in the Appellant’s brief.                           See 4th

Cir.       R.    34(b).       Because     Pierce’s     informal       brief    does   not

challenge the basis for the district court’s disposition, Pierce

has    forfeited         appellate    review     of   the   court’s      order.       See

Williams v. Giant Food Inc., 370 F.3d 423, 430 n.4 (4th Cir.

2004).          Accordingly, although we grant Pierce’s application to

proceed         in    forma   pauperis,    we    affirm     the   district      court’s

judgment.            We dispense with oral argument because the facts and

legal      contentions        are   adequately     presented      in    the   materials

before      this      court   and   argument     would    not   aid    the    decisional

process.

                                                                                AFFIRMED




       ∗
       The order Pierce appeals was not a final order when she
noted her appeal because it did not dispose of all the claims
against all defendants named in the complaint. See Robinson v.
Parke-Davis & Co., 685 F.2d 912, 913 (4th Cir. 1982) (per
curiam).    Nevertheless, we have jurisdiction over Pierce’s
appeal because, subsequent to the filing of the notice of
appeal, the district court issued a final judgment that
dismissed the remaining defendants named in the complaint.  In
re Bryson, 406 F.3d 284, 287-89 (4th Cir. 2005).



                                             3